DISMISS; and Opinion Filed March 27, 2013.




                                        S   In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                     No. 05-13-00393-CR

                        JAMES LAWRENCE COPELAND, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-58889-W

                               MEMORANDUM OPINION
                       Before Justices Lang-Miers, Murphy, and Fillmore
                                Opinion by Justice Lang-Miers
       James Lawrence Copeland was convicted of aggravated assault with a deadly weapon

involving family violence and sentenced to thirty years’ imprisonment. On March 12, 2013, the

trial court granted appellant’s motion for new trial. We now have before us appellant’s motion

to dismiss the appeal because the motion for new trial was granted. We conclude we lack

jurisdiction over the appeal

       An order granting a new trial restores the case to its position before the former trial and

there is no longer a judgment in place. See TEX. R. APP. P. 21.9(b); Waller v. State, 931 S.W.2d
640, 643–44 (Tex. App.––Dallas 1996, no pet.). Absent a judgment of conviction we have no

jurisdiction over the appeal. We grant appellant’s motion to dismiss.
       We dismiss the appeal for want of jurisdiction.



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47


130393F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES LAWRENCE COPELAND,                           On Appeal from the 363rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F11-58889-W.
No. 05-13-00393-CR        V.                       Opinion delivered by Justice Lang-Miers,
                                                   Justices Murphy and Fillmore participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 27th day of March, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –3–